Citation Nr: 1518927	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-23 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for kidney cancer.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for erectile dysfunction (ED).

5.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to January 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.   

The Board denied this appeal as to all issues in a May 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2015, the Court granted a joint motion for partial vacature and remand (JMR) of the Veteran and the Secretary of Veterans Affairs, vacated the May 2014 decision, and remanded the case to the Board for action consistent with the terms of the JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMR, the Parties agreed that the February 2011 VA examination with regard to the Veteran's claim for service connection for hypertension was inadequate because the examiner failed to provide an opinion as to whether the Veteran's hypertension was related to his military service, to include his conceded exposure to Agent Orange.  The Parties agreed that VA must obtain an adequate opinion.  

In a footnote, the Parties stated that if service connection is awarded for kidney cancer, VA must address whether entitlement to service connection for hypertension as secondary to kidney cancer is appropriate.  

For efficiency, the Board remands the hypertension claim for opinions that address both direct service connection and secondary service connection.  

The Board apologies for the delay of this case. 

In February 2010, the Veteran underwent a cystoscopy leading to a diagnosis of renal and bladder cancer.  The Veteran's bladder and prostate were removed.  In the February 2011 examination report, the examiner stated that it was unclear whether the Veteran's prostate was removed as a preventative measure due to the bladder cancer or if the bladder and renal cancer had metastasized to the prostate.  

Following the JMR, the question is whether the Veteran's renal cancer was caused by his exposure to Agent Orange during active service or is otherwise due to his active service.  It is noted that renal cancer is not a disease presumptively service connected based on exposure to Agent Orange.  The lack of the presumption does not preclude a claimant from proving to an equipoise evidentiary standard that exposure to Agent Orange, or some other in-service event, caused the cancer.  See Combee v. Brown, 34 F.3d 1039 (1094); Stefl v. Nicholson, 120 Vet. App. 120 (2007).  

Of record is an April 2014 opinion from the Veteran's VA primary care physician.  The physician stated that "[b]ased on my years of care for [the Veteran] and my review of his medical history, I believe it is at least as likely as not the case that [the Veteran's] exposure to carcinogens such as Agent Orange during his time in service caused or contributed to his renal cancer and bladder cancer."  This opinion is not supported by sufficient rationale (if any).  However, the opinion does trigger VA's duty to provide an examination and obtain an opinion.  See 38 U.S.C.A. § 5103A(d); Mclendon v. Nicholson, 20 Vet. App. 79 (2006).  This must be accomplished on remand.  

The Parties agreed that the Veteran's claims of entitlement to service connection for prostate cancer and erectile dysfunction, and entitlement to a TDIU, are inextricably intertwined with the renal cancer claim because of the possibility that an award of service connection for renal cancer could result in an award of service connection for prostate cancer and erectile dysfunction and a TDIU.  The Board cannot adjudicate these claims until the development is complete with regard to the renal cancer issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran is scheduled for an examination with regard to his hypertension and renal cancer claims by an examiner who has not previously examined him with regard to these claims.  The examiner must review the claims file in conjunction with the examination.  The examiner must accept as fact that the Veteran was exposed to Agent Orange during his active military service.  The Board requires medical opinions as to the relationship between these conditions and his exposure to Agent Orange.  Medical opinions of this nature have been legally problematic so the Board provides very specific information as to what is needed and what will not be considered an adequate opinion.  This information is not intended to bias the examiner as to his or her conclusion that the Veteran's renal cancer or hypertension was or was not caused by exposure to Agent Orange.  Rather, it is to avoid further delay in this case that will result if opinions are provided that are legally insufficient.  The Board seeks unbiased expert opinions.

There is a legal presumption of service connection for specific diseases based on exposure to Agent Orange.  Neither hypertension nor renal cancer is one of those diseases.  However, the absence of a legal presumption is not a factor and is not probative of whether exposure to Agent Orange caused the Veteran's renal cancer.  Therefore a negative opinion that relies on the fact that renal cancer is not one of the diseases subject to presumptive service connection will be deemed inadequate.  

It is noted that the Institute of Medicine (IOM) Veterans and Agent Orange Update 2010 includes explanations that there was inadequate or insufficient evidence to determine whether an association existed between exposure to Agent Orange and renal cancer and that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  Given the tenor of previous U.S. Court of Appeals for Veteran' Claims decisions, the examiner should not base a negative opinion solely on the IOM Veterans and Agent Orange Updates.  

The Veteran has also contended that this hypertension was the result of his renal cancer, so an opinion is needed in that regard also.  

The examiner is asked to provide medical opinions as to the following:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's renal cancer was caused by his exposure to Agent Orange during active service.  A complete rationale must be provided for any conclusion reached.  

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's renal cancer was otherwise caused by his active military service or had onset during his active service.  A complete rationale must be provided for any conclusion reached.  

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's renal cancer was caused by his exposure to Agent Orange during active service.  A complete rationale must be provided for any conclusion reached.  

(d)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was otherwise caused by his active service or had onset during his active service.  A complete rationale must be provided for any conclusion reached.  

(e)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by his renal cancer.  A complete rationale must be provided for any conclusion reached

(f)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was aggravated by his renal cancer.  A complete rationale must be provided for any conclusion reached.  The Board cautions the examiner that the aggravation question is separate from the causation question and must be separately addressed.  

2.  This is a complex case back from the Veterans Court.  After ensuring that the above opinions are adequate, readjudicate all claims that are the subject of this Remand.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




